EXHIBIT September 29, 2008 Dear Stockholders: The Board of Directors presents this Annual Report of the condition of Royal Financial, Inc., and its subsidiary, Royal Savings Bank, as of June 30, 2008, and the results of operations during Fiscal Year 2008. The past fifteen months from the beginning of our fiscal year on July 1, 2007, through the date of this letter have presented unusual and unprecedented challenges to the financial services industry and to your company.As I write this letter, the financial services industry is being reshaped by economic and political forces, and the industry’s future operating environment is unclear. Royal Financial, Inc., and its subsidiary, Royal Savings Bank, are well-capitalized and have the resources to weather the current restructuring storm.Your Board of Directors and company management monitor external events carefully and manage internal activities aggressively to maximize your investment and operate the company and bank in a safe and sound manner. During Fiscal Year 2008, we strengthened the Board’s and management’s capacity to direct and manage the company and bank.In January, Director Peter C.
